Case 1:18-cv-24410-CMA Document 31 Entered on FLSD Docket 12/11/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24410-CIV-ALTONAGA/Goodman

  RENE VILCHES,

         Plaintiff,
  v.

  DGD TRANSPORT LLC, et al.,

        Defendants.
  ______________________________/

                                              ORDER

         THIS CAUSE came before the Court upon the parties’ Renewed Joint Motion for

  Approval [ECF No. 30], filed December 11, 2018. The Motion seeks approval of the parties’

  Settlement Agreement [ECF Nos. 30-1, 30-2]. When a private action is brought under the Fair

  Labor Standards Act, 29 U.S.C. sections 201 et seq., as is the case with the instant action, the

  Court “may enter a stipulated judgment after scrutinizing the settlement for fairness.” Lynn’s

  Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Upon review of the

  record and the parties’ basis for settlement of the FLSA case, the Court finds settlement of this

  action is fair and reasonable and the requested fee is fair and reasonable and not grossly

  excessive. Being fully advised, it is

         ORDERED AND ADJUDGED as follows:

         1.      The Motion [ECF No. 30] is GRANTED.

         2.      The Settlement Agreement [ECF Nos. 30-1, 30-2] between Plaintiff, Rene

                 Vilches, and Defendants, DGD Transport LLC, Luis Lopez, and Team DGD Inc.,

                 which has been duly filed as a record of the Court, is APPROVED as a fair and

                 reasonable resolution of the parties’ FLSA dispute.
Case 1:18-cv-24410-CMA Document 31 Entered on FLSD Docket 12/11/2018 Page 2 of 2
                                              CASE NO. 18-24410-CIV-ALTONAGA/Goodman


        3.      This case is DISMISSED with prejudice, and all pending motions are DENIED

                as moot.

        4.      Beyond the terms of the Settlement Agreement, the parties shall bear their own

                attorney’s fees and costs.

        5.      The Court retains jurisdiction to enforce the terms of the Settlement Agreement.

        DONE AND ORDERED in Miami, Florida, this 11th day of December, 2018.



                                                     _______________________________
                                                     CECILIA M. ALTONAGA
                                                     UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 2
